DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2021, 4/28/2021, 12/02/2021, and 4/14/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claims 8 and 10 contain the limitation “has an indoor glare reducing effective amount.” The specification defines "an indoor glare reducing effective amount" of dye as an amount effective to achieve the desired reduction in percent transmission across the herein disclosed wavelength ranges (page 9, lines 5-8).  It’s is indefinite as to whether this limitation is a further structure from the claimed transmission range or if this structure is responsible for the transmission percentage.  If it is a further structure than the claimed definition is insufficient for one having ordinary skill in the art to find the range of transmission that would be considered “an effective amount” furthermore any contact lens that has a transmission falling within the claimed range would require no photochromic dye as the contact lens would be considered to already have effective glare reduction.

Claims 9, and 18-21 are rejected as depending on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dukes et. al. (US 2006/0050232) .

Regarding claim 1 Dukes teaches (figs. 1-3) contact lens (para. 0001) comprising at least a dye (para. 0014) in said contact lens having, a percent transmission between 70 to 90% across the region of 420-700 nm (para. 0013, lines 11-14).
Although Duke does not state where the percent transmission is at body temperature, the stated transmission percentages are indicated for the invention to function.  As the invention as disclosed in Duke is a contact lens and for the contact lens to be utilized in its’ designed function it must be worn on the eye and would be at body temperature.  Furthermore one of ordinary skill in the art at the time the invention was made to modify the percentages of dyes such that disclosed ranges are for body temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Regarding claim 2 Dukes teaches (figs. 1-3) contact lens (para. 0001) contact lens comprising a central circular area (A: see annotated fig.3 from Dukes below) centered at a geometric center of the lens and having a diameter of about 1 to about 9 mm (para. 0010, lines 11-17),
and a peripheral zone (B: see annotated fig. 3 from Dukes below), 
where said central circular area has, a percent transmission between 70 to 90% across the region of 450-660nm (para. 10, lines 20-22 and para. 0013, lines 11-14), 
Although Duke does not state where the percent transmission is at body temperature, the stated transmission percentages are indicated for the invention to function.  As the invention as disclosed in Duke is a contact lens and for the contact lens to be utilized in its’ designed function it must be worn on the eye and would be at body temperature.  Furthermore one of ordinary skill in the art at the time the invention was made to modify the percentages of dyes such that disclosed ranges are for body temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).


    PNG
    media_image1.png
    314
    766
    media_image1.png
    Greyscale

Regarding claim 6 Dukes teaches (figs. 1-3) contact lens (para. 0001) contact lens where said central circular area has a diameter of between about 4 and about 9 mm (para. 0010, lines 11-17).

Regarding claim 7 Dukes teaches (figs. 1-3) contact lens (para. 0001) contact lens where said central circular area has a diameter of between about 6 and about 9 mm (para. 0010, lines 11-17).


Regarding claim 11 Dukes teaches (figs. 1-3) contact lens (para. 0001) where said percent transmission is between about 75 to about 90% across the region of 420 to 700 nm (para. 0013, lines 11-14).

Regarding claim 12 Dukes teaches (figs. 1-3) contact lens (para. 0001) where said percent transmission is between about 80 and about 90% across the region of 420 to 700nm (para. 0013, lines 11-14).

Regarding claim 13 Dukes teaches (figs. 1-3) contact lens (para. 0001) where said percent transmission is between about 75 to about 90% across the region of 450-660nm (para. 0013, lines 11-14).

Regarding claim 14 Dukes teaches (figs. 1-3) contact lens (para. 0001) where said percent transmission is between about 80 and about 90% across the region of 450-660nm (para. 0013, lines 11-14).

Regarding claim 15 Dukes teaches (figs. 1-3) a method for reducing indoor glare discomfort in contact lens (para. 0001) wearers comprising applying to each eye of said contact lens wearer a contact lens (para. 0002) said contact lens having percent transmission between 70 to 90% across the region of 450-700nm (para. 0013, lines 11-14).
Although Duke does not state where the percent transmission is at body temperature, the stated transmission percentages are indicated for the invention to function.  As the invention as disclosed in Duke is a contact lens and for the contact lens to be utilized in its’ designed function it must be worn on the eye and would be at body temperature.  Furthermore one of ordinary skill in the art at the time the invention was made to modify the percentages of dyes such that disclosed ranges are for body temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Regarding claim 16 Dukes teaches (figs. 1-3) a method for reducing glare discomfort in contact lens (para. 0001) wearers comprising applying to each eye of said contact lens wearer (para. 0002) a contact lens comprising 
a central circular area (A: see annotated fig.3 from Dukes below) centered at a geometric center of the lens and having a diameter of about 1 to about 9 mm (para. 0010, lines 11-17),
and a peripheral zone (B: see annotated fig. 3 from Dukes below), 
where said central circular area has, a percent transmission between about 70 to about 90% across the region of 420-700nm (para. 10, lines 20-22 and para. 0013, lines 11-14), 
Although Duke does not state where the percent transmission is at body temperature, the stated transmission percentages are indicated for the invention to function.  As the invention as disclosed in Duke is a contact lens and for the contact lens to be utilized in its’ designed function it must be worn on the eye and would be at body temperature.  Furthermore one of ordinary skill in the art at the time the invention was made to modify the percentages of dyes such that disclosed ranges are for body temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

Regarding claim 17 Dukes teaches (figs. 1-3) contact lens (para. 0001) where further comprising a circular area centered (A: see annotated above in the rejection of claim 2) at a geometric center of the lens and having a diameter of about 1 to about 9 mm (para. 0010, lines 11-17), 
and a peripheral zone (B: see annotated fig.3 above in the rejection of claim 2), 
and where said peripheral zone comprises a color print, iris pattern or a combination thereof (para. 0006, 0009).

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dukes et. al. (US 2006/0050232) in view of Haywood et. al. (US 7364291).

Regarding claim 10 Dukes teaches (figs. 1-3) contact lens (para. 0001) contact lens except where said central circular area comprises dots comprising at least one dye in an indoor glare reducing effective amount.
Haywood teaches a contact lens where in a central circular area comprises dots comprising at least one dye in an indoor glare reducing effective amount (col 2 line 14-16).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the contact lens as taught by Dukes with the dot pattern in the central region for blue and UV light blocking as taught by Haywood for the benefit of, UV light blocking in the central region without the disadvantage of wearer may see a solid structure, or blockage, within the field of vision when looking through the lens. The graded zone too is disadvantageous in that the gradation can produce scattering of light resulting in a degraded image reaching the retina [See Haywood, col 1, lines 16- 24].

Claims 3-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dukes et. al. (US 2006/0050232) in view of Loeshaek (US 4390676).

Regarding claim 3 Dukes teaches (figs. 1-3) contact lens (para. 0001) contact lens except where said peripheral zone has a percent transmission in the UV range of less than about 20%.
Loshaek teaches where said peripheral zone has a percent transmission in the UV range of less than about 20% (col. 8, line 59- col.9, line 2).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the contact lens as taught by Dukes by added the UV blocking as taught by Loshaek for the benefit of protecting the inner eye from UV radiation damage when the natural lens is replaced in the eye or to mitigate damage caused by UV light in macular degeneration.


Regarding claim 4 Dukes teaches (figs. 1-3) contact lens (para. 0001) contact lens except where said peripheral zone is capable of substantially blocking the transmittance of UV, blue light or both.
Loshaek teaches where said peripheral zone is capable of substantially blocking the transmittance of UV, blue light or both (col. 8, line 59- col.9, line 2).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the contact lens as taught by Dukes by added the UV blocking as taught by Loshaek for the benefit of protecting the inner eye from UV radiation damage when the natural lens is replaced in the eye or to mitigate damage caused by UV light in macular degeneration.

Regarding claim 5 Dukes teaches (figs. 1-3) contact lens (para. 0001) contact lens except where said peripheral zone is capable of blocking at least about 90% of the transmittance of UV light.
Loshaek teaches where said peripheral zone is capable of blocking at least about 90% of the transmittance of UV light (col. 8, line 59- col.9, line 2; example 7).
It would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the contact lens as taught by Dukes by added the UV blocking as taught by Loshaek for the benefit of protecting the inner eye from UV radiation damage when the natural lens is replaced in the eye or to mitigate damage caused by UV light in macular degeneration.

Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dukes et. al. (US 2006/0050232) in view of Blum et. al. ( US 2008/0221674).

Regarding claim 18 Dukes teaches (figs. 1-3) contact lens except where said dye comprises at least one photochromic dye.
Blum discloses: the dye comprises at least one photochromic dye (para. [0185]).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the contact lens of Dukes with the dye as taught by Blum in the contact lens of to produce a contact lens with light sensitivity.

Regarding claim 19 Dukes teaches (figs. 1-3) contact lens except where said dye comprises at least one photochromic dye and at least one conventional colorant.
Blum teaches the dye comprises at least one photochromic dye and at least one conventional colorant (para. [0124], para. [0127], para. [0185)]).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the contact lens of Dukes with the dye as taught by Blum in the contact lens of to produce a contact lens with light sensitivity.

Regarding claim 20 Dukes teaches (figs. 1-3) contact lens except where said dye comprises at least one conventional colorant.
Blum teaches that the dye comprises at least one conventional colorant (Par [0185]).
It would have been obvious to one having ordinary skill in the art before the invention to have modified the contact lens of Dukes with the dye as taught by Blum in the contact lens of to produce a contact lens with light sensitivity.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dukes et. al. (US 2006/0050232) in view of Gemert ( US 2003/0142267).

Regarding claim 21 Dukes teaches (figs. 1-3) contact lens except where said dye comprises at least thermochromic dye selected from liquid crystal polymers.
Germert teaches the use of thermochromic dyes selected from liquid crystal polymers (para. 0047)
It would have been obvious to one having ordinary skill in the art before the invention to have modified the contact lens of Dukes with the thermochromic dye as taught by Gemert in the contact lens of to produce a contact lens with light sensitivity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E TALLMAN whose telephone number is (571)270-3958. The examiner can normally be reached Monday-Friday 10 a.m. -6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert E. Tallman/           Primary Examiner, Art Unit 2872